Petitioner commenced this CPLR article 78 proceeding seeking to annul a determination finding him guilty of smuggling and possession of an unauthorized mess hall container in violation of prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto expunged from petitioner’s institutional record. As a result, and inasmuch as “inmates have no statutory or constitutional right to their prior housing or programming status,” petitioner has received all the relief to which he is entitled (Matter of Jackson v Coughlin, 199 AD2d 704 [1993]; accord Matter of Mercer v Artus, 70 AD3d 1073, 1073-1074 [2010]; see Matter of Correnti v Leclaire, 52 AD3d 1153 [2008]). Accordingly, this proceeding is dismissed as moot.
Peters, J.P, Spain, Rose, Stein and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.